UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-1349



ROBERT EMERSON LAMB,

                                                  Plaintiff - Appellant,

             versus


MICHAEL J.     ASTRUE,   Commissioner   of    Social
Security,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (04:07-cv-00019-RBS)


Submitted:    August 10, 2007                  Decided:   August 20, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Emerson Lamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Emerson Lamb appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint and

dismissing it as frivolous and for failure to state a claim under

28 U.S.C. § 1915(e)(2)(B)(i),(ii). We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    Lamb v. Astrue, No. 4:07-cv-00019-

RBS (E.D. Va. April 10, 2007).     We deny Lamb’s pro se motion to

expedite as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -